           Case 2:17-cv-05374-JS Document 34 Filed 04/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY McBRIDE                                 :          CIVIL ACTION
                                                :
              v.                                :
                                                :
STEVEN R. GLUNT, et al.                         :          NO. 17-5374

                                           ORDER

      AND NOW, this 23rd day of April, 2020, in accordance with the court’s Memorandum of

today, it is hereby ORDERED that:

      1. This court will hold an evidentiary hearing so that trial and PCRA counsel can testify

           about why they failed to present the claims identified in this court’s Memorandum.

      2.   During the telephonic conference scheduled for April 24, 2020, the parties shall be

           prepared to schedule the evidentiary hearing; in light of the ongoing COVID-19

           pandemic, that hearing will be scheduled as promptly as possible.

IT IS SO ORDERED.

                                                    BY THE COURT:



                                                       /s/ Carol Sandra Moore Wells
                                                    CAROL SANDRA MOORE WELLS
                                                    United States Magistrate Judge
